Citation Nr: 1623383	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for a right shoulder disability.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the hand.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Tennessee Army National Guard, with active duty service from August 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for the right shoulder disability.

In August 2011, the Veteran testified at a hearing held before an Acting Veterans Law Judge at the RO.  In February 2012, the Veteran was informed that the presiding judge was no longer employed by the Board, and could not participate in the adjudication of his claims, as is required by law.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was offered, and accepted a new hearing, and such was held before the undersigned via videoconference from the RO in June 2012.  Transcripts of both hearings are associated with the claims file.

The Veteran has in the course of his appeal raised allegations indicating that the right shoulder disability has resulted in loss of use of his right hand and arm, and has caused him to be unemployable.  Claims related to such allegations must be inferred as part and parcel of the ongoing appeal for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Due to pain and weakness, movement of the right arm is effectively limited to 25 degrees from the side of the body.  

2.  The Veteran remains able to grasp and manipulate objects, and would not be equally well served by a prosthetic device at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent evaluation, but no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for entitlement to SMC based on loss of use of a hand are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Repeated VA examinations have been conducted, and examiners have all made findings sufficient to permit application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

At the Veteran's June 2012 hearing, the undersigned discussed the elements of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right shoulder disability is rated under Code 5201, for limitation of motion of the arm.  The Board notes that the service-connected right shoulder condition encompasses not only degenerative changes in the joint, but also rotator cuff tears, changes in the supraspinatus muscle, and tendinopathy.  The recent VA examiner found that all of these conditions are related to and synergistic with the condition initially service-connected, and must be considered in the evaluation.  As Code 5201 accounts for the impact of all these manifestations on function, and there is no showing of ankylosis or its equivalent (Code 5200), or impaired structure of the joint, without impairment of the union of humerus and scapula (Code 5202) or clavicle and scapula (Code 5203), this is the most appropriate Code.

Under Code 5201, the current 30 percent rating is assigned for limitation of motion of the major, or dominant, arm to midway between the side and shoulder level.  The next higher, and maximum schedular rating is warranted where movement of the major arm is limited to 25 degrees from the side.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

VA treatment records show repeated, consistent complaints of right shoulder pain.  Beginning in June 2008, the Veteran has been receiving steroidal injections for pan relief.  He reported an inability to work above his head, and a dull, aching pain with any movement in flexion or abduction.  In June 2008, flexion was actively to 40 degrees, and abduction was to 50 degrees.  Passive motion was possible to 95 degrees.  The rotator cuff was "quite painful and irritable."  The Veteran reported that the injection had helped for a short time, but he had to stop oral anti-inflammatories due to digestive problems.  He had increased pain and stiffness.  Flexion was to 35 degrees, and internal rotation was to 40 degrees.  There was no external rotation.  "He can get his thumb barely to the posterior edge of his right hip."  The Veteran was guarding significantly and passive range of motion was the same as active.  Subsequent records continue to show complaints of constant low grade shoulder pain, with reports of increase with use.

The veteran was granted entitlement to Social Security disability benefits in a March 2012 decision.  Records associated with that decision stress the loss of any motion above the head and the pain with use of the joint.

At an August 2008 VA examination, the Veteran complained of right shoulder pain, stiffness, and weakness.  Flexion was measured to 45 degrees, and abduction to 50 degrees.  Passive and active motion were the same.  There was no internal or external rotation, and "extreme pain" throughout the range of motion was reported.  The joint was tender, weak, and painful.  The Veteran would have problems with lifting and carrying, as well as decreased manual dexterity.  

The Veteran was again examined in November 2012.  He again complained of right shoulder pain and functional impairment.  Before and after repetitive motion testing, flexion and abduction were to 30 degrees each, and limitation was due to pain.  Strength was lightly reduced to 4/5.  Rotator cuff testing was positive for impairment.  The examiner stated that there would be pain with overhead activity.  He also commented that much of the Veteran's functional impairment was due to manifestations which were not part of the original grant of service connection.

An October 2015 examiner, however, specified that the newer manifestations were properly treated as part of the service-connected disability, as they were caused or aggravated by the initial injury and disability.  The Veteran continued to report chronic shoulder pain and limitation of motion, with progressive worsening and flare ups of pain.  He also reported stiffness and incoordination.  Before and after repetitive motion, flexion and abduction were to 50 degrees, and internal and external rotation were to 40 degrees.  Over time, however, flexion and abduction were further reduced to 40 degrees.  Pain was present with motion, and the joint was tender to palpation.  There was crepitus, weakness (3/5), and fatigability.  The examiner declined to speculate as to how much more, if any, function would be lost with a flare-up.  

At his hearings, the Veteran stressed the painful motion of his right arm.  He was unable to raise the arm above his head, and stated that he could not lift or hold any weight.  He also stated that the farther away from his body he held the limb, the less he could do.  When he held the arm close to his body, "it doesn't hurt."  The Veteran also reiterated that he is right handed.

The Veteran's former employer has submitted a statement regarding the Veteran's absenteeism from work and the limitations imposed on his by service-connected disabilities.

Although measured ranges of motion throughout the appeal period exceed 25 degrees from the side, the Board finds that the actual functional impairment warrants assignment of the next higher, 40 percent rating.  The Veteran has competently and credibly reported high levels of pain in the shoulder, which grow worse, and are more limiting, with extended use.  Fatigue and weakness also become greater limiting factors over time.  Additionally, the evidence demonstrates that the functional capacity of the arm decreases as the Veteran extends it out away from the body.  Overhead work, the maximum extension from the side, is not possible, and lower levels of movement are possible only with pain.  The only time the Veteran reports he is not experiencing pain is when the arm is close to his side.  In other words, while movement to more than 25 degrees is possible, it becomes more and more painful and limiting, and the Veteran seeks to avoid it.  This is exactly the kind of actual functional impairment the schedule is designed to compensate.  Finally, the Board notes that extension, or backward movement from the side, is repeatedly reported to be almost nonexistent.  The Veteran could "barely" reach to the back side of his right hip on examination.  This plane of motion is not specifically listed in the criteria, but it does inform the ability to move the limb away from the body.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the schedular criteria, applied through the lens of DeLuca factors, fully and directly contemplate the Veteran's complaints of painful, stiff, and weakened motion of the right arm.  The schedule is adequate.  Further, all complaints of the right arm are accounted for by the rating assigned for the shoulder, or are associated with other disabilities.  There is no omitted manifestation.  Extraschedular entitlement is not warranted.

SMC

The Veteran has alleged that his right shoulder disability has impaired his ability to grasp and manipulate objects.  These are the hallmark functions of the hand, and so his allegations require inference of a claim for SMC based on loss of use of the hand.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

Loss of use of the hand is shown when a Veteran would be equally well served by an amputation stump, and the basic acts of grasping and manipulation could be accomplished equally well by a prosthesis.  38 C.F.R. § 4.63.

While one doctor has stated that the Veteran has increased difficulty with fine motor dexterity based on his statements, objective findings show that the Veteran can continue to grasp and manipulate objects with no more than slight impairment.  No impaired sensation is shown, and while the limb as a whole is weaker, the Veteran does retain at least 3/5 strength.  For example, during his Social Security vocational evaluation, testing showed gross and fine manipulation were intact, as well as feeling in skin receptors.  Simply put, the Veteran can still use his hand to do everyday tasks.  His inability to lift the arm from the shoulder has little to no impact on that function.  Entitlement to SMC based on loss of use of the hand is not shown.


ORDER

An increased, 40 percent rating for a right shoulder disability is granted.

Entitlement to SMC based on loss of use of the hand is denied.


REMAND

Entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

The Veteran has alleged that his right shoulder disability negatively impacts his employability, but he has joined that allegation with arguments that additional service-connected conditions, to include sleep apnea, gastroesophageal reflux disease, hearing loss, and tinnitus, also affect his ability to work.  Further, the record is incomplete with regard to information about vocational training, work history, and education.  More evidence is needed for these factors to be properly considered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include asking the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


